           Case
            Case2:19-cv-00809-JLR-TLF
                 2:19-cv-00809-JLR-TLF Document
                                        Document37-1
                                                 38 Filed
                                                     Filed05/26/20
                                                           05/22/20 Page
                                                                     Page11ofof11




 1

 2

 3

 4                                                                             Hon. James L. Robart
                                                                              Hon. Theresa L. Fricke
 5

 6

 7
                                      UNITED STATES DISTRICT COURT
 8                              WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9   LATEIA MITCHELL and TARIK JONES,
                                                          No. 2:19-cv-00809-JLR-TLF
10                       Plaintiffs,
                                                          ORDER ON STIPULATED MOTION TO
11             vs.                                        DISMISS WITH PREJUDICE
12   PATENAUDE & FELIX, A.P.C.,
13                       Defendant.
14
               The Court, having reviewed the Parties’ Stipulated Motion to Dismiss (Dkt. # 37),
15
     now enters the following Order: It is hereby Ordered that all claims alleged in Plaintiffs’
16
     Complaint are dismissed with prejudice, with each party bearing their own costs, and that the
17
     above-captioned lawsuit is dismissed with prejudice in its entirety.
18
               There being no reason for delay, the clerk shall enter this order and close the above-
19
     captioned matter.
20
               IT IS SO ORDERED
21
               Entered May 26, 2020
22

23                                                 A
                                                  ____________________________________
                                                  Hon. James L. Robart
24                                                Hon. Theresa L. Fricke
25

     ORDER ON STIPULATED MOTION TO DISMISS - 1
     2:19-cv-00809-JLR-TLF
     Mitchell - O-Dismiss.doc
